PER CURIAM.
Appellant seeks review of the final judgment in favor of appellee Metropolitan Life Insurance Co., which dismissed appellant’s complaint for failure to state a cause of action. The complaint sought damages based on a liquor vendor’s knowingly serving liquor to a person habitually addicted to alcohol. The trial court granted appellee’s motion to dismiss based on this court’s opinion in Ellis v. N.G.N. of Tampa, Inc., 561 So.2d 1209 (Fla. 2d DCA 1990). We reverse.
At the request of the parties, this court stayed this appeal pending a decision by the supreme court. The parties agree that Ellis v. N.G.N. of Tampa, Inc., 586 So.2d 1042 (Fla.1991), requires reversal. We reverse and remand for further proceedings consistent with Ellis and Peoples Restaurant v. Sabo, 591 So.2d 907 (Fla.1991).
Reversed and remanded.
SCHOONOVER, C.J., and SCHEB and ALTENBERND, JJ., concur.